NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JUL 23 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

VICTALINO REYES GONZALEZ                         No. 10-70407
ZACARIAS,
                                                 Agency No. A070-934-772
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Victalino Reyes Gonzalez Zacarias, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ order dismissing his

appeal from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, applying the new standards governing

adverse credibility determinations created by the Real ID Act. Shrestha v. Holder,

590 F.3d 1034, 1039 (9th Cir. 2010). We deny in part and dismiss in part the

petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on Gonzalez Zacarias’s conflicting testimony regarding whether he

witnessed his father’s murder and the omission of the murder from his prior

asylum application. See id. at 1047 (inability to consistently describe the

underlying events that give rise to petitioner’s fear of persecution can support an

adverse credibility finding); Zamanov v. Holder, 649 F.3d 969, 973 (9th Cir. 2011)

(“Material alterations in the applicant’s account of persecution are sufficient to

support an adverse credibility finding.”). In the absence of credible testimony,

Gonzalez Zacarias’s asylum and withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003); Shrestha, 590 F.3d at 1048.

      Because Gonzalez Zacarias’s CAT claim is based on the same testimony the

agency found not credible, and he points to no other evidence showing it is more

likely than not he will be tortured if returned to Guatemala, his CAT claim also

fails. See Farah, 348 F.3d at 1156-57; Shrestha, 590 F.3d at 1048-49.


                                           2                                    10-70407
      We lack jurisdiction to review Gonzalez Zacarias’s claim that the agency

abused its discretion in denying voluntary departure. See 8 U.S.C. § 1229c(f);

Esquival-Garcia v. Holder, 593 F.3d 1025, 1030 (9th Cir. 2010).

      Gonzalez Zacarias’s motion to amend proof of service is granted.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   10-70407